Exhibit 10.33
AMENDMENT NO. 9 TO LOAN AGREEMENT
     This Amendment No. 9 (the “Amendment”) dated as of October 13, 2009, is
between Bank of America, N.A. (the “Bank”) and Ambassadors International, Inc.,
Cypress Reinsurance, Ltd., Ambassadors Cruise Group, LLC and Ambassadors, LLC
(sometimes referred to collectively as the “Borrowers” and individually as the
“Borrower”).
RECITALS
     A. The Bank and the Borrower entered into a certain Loan Agreement dated as
of September 1, 2006 (together with any previous amendments, the “Agreement”).
     B. The Bank and the Borrower desire to amend the Agreement.
AGREEMENT
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
     2. Amendments. The Agreement is hereby amended as follows:

  2.1   In the Subparagraph number 1.1 (a), the amount “Five Hundred Twenty-Four
Thousand Two Hundred Seventy-Three and 00/100 Dollars ($524,273.00)” is changed
to Ninety-Five Thousand and 00/100 Dollars ($95,000.00)”.     2.2   In the
Subparagraph 1.1 (c), the amount “Five Hundred Twenty-Four Thousand Two Hundred
Seventy-Three and 00/100 Dollars ($524.273.00)” is changed to Ninety-Five
Thousand and 00/100 Dollars ($95,000.00)”.     2.3   In the Subparagraph 1.5
(b), the amount “Five Hundred Twenty-Four Thousand Two Hundred Seventy-Three and
00/100 Dollars ($524,273.00)” is changed to Ninety-Five Thousand and 00/100
Dollars ($95,000.00)”.     2.4   Subparagraph number 1.B1(a) is hereby amended
to read in its entirety as follows:         “(a) Time deposits with the Bank and
owned by the Borrower in an amount not less than Ninety-Five Thousand and 00/100
Dollars ($95,000.00).”

     3. Representations and Warranties. When the Borrower signs this Amendment,
the Borrower represents and warrants to the Bank that (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if

-1-



--------------------------------------------------------------------------------



 



made on the date of this Amendment, (c) this Amendment does not conflict with
any law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.
     4. Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect.
     5. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
     6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEPES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

-2-



--------------------------------------------------------------------------------



 



This Amendment is executed as of the date stated at the beginning of this
Amendment.

            BANK:

Bank of America, N.A.
      By:   /s/ Robert Boswell        Robert Boswell, Vice President           
    BORROWER(S):

Ambassadors International, Inc.
      By:   /s/ Mark T. Detillion         Mark T. Detillion, Chief Financial
Officer                Cypress Reinsurance, Ltd.
      By:   /s/ Mark T. Detillion         Mark T. Detillion, Chief Financial
Officer                Ambassadors Cruise Group, LLC
      By:   /s/ Mark T. Detillion         Mark T. Detillion, Chief Financial
Officer                Ambassadors, LLC.
      By:   /s/ Mark T. Detillion         Mark T. Detillion, Chief Financial
Officer           

-3-